SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

849
KA 11-02195
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

SHERRELL WILLIAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered September 15, 2008. The judgment convicted
defendant, upon his plea of guilty, of identity theft in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Williams ([appeal No. 1] ___ AD3d
___ [Sept. 26, 2014]).




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court